SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
70
KA 11-00856
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROBBIE L. ALLEN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARK C. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered April 5, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree (two counts).

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same Memorandum as in People v Allen ([appeal No. 2] ___ AD3d ___
[Feb. 8, 2013]).




Entered:   February 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court